Citation Nr: 1314797	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-35 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability 

2.  Entitlement to service connection for radiculopathy of the left lower extremity. 


REPRESE NTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from April 1959 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A video conference hearing was conducted in June 2012, however the equipment used to record the hearing failed and a hearing transcript could not be prepared.  The Board remanded the appeal in October 2012 to afford the Veteran another hearing.  The Veteran testified at a hearing before the undersigned in March 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for right knee disability and radiculopathy of the left lower extremity.  The Veteran asserts these disabilities are the result of his active duty service, to include as a result of the multiple parachute jumps made and a 1964 jump injury.  The Veteran also contends his radiculopathy of the left lower extremity is related to his service-connected degenerative disc disease of the lumbar spine.

With regard to the Veteran's claimed right knee disability, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee disability in September 2011.  The Board has considered the VA opinion and finds it to be inadequate for the purposes of adjudicating this claim.  Specifically, the Veteran presented with a right knee disability; however the examiner examined the left knee, diagnosed left knee arthritis, and provided an etiological opinion as to the left knee.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded another examination of the right knee.  

With regard to the Veteran's claim of radiculopathy of the left lower extremity a September 2011 VA examiner noted that the Veteran did not have any radiculopathic type of symptoms on examination.  However, at the March 2013 hearing, the Veteran testified that he suffers regular pain shooting down his left leg.  Another examination has been requested.  In view of the fact that service connection for right leg radiculopathy associated with the degenerative disc disease has already been service-connected, the Board agrees that further examination is appropriate to fully assist the Veteran.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Please identify (by medical diagnosis) the Veteran's current right knee disability, if any; 

b. For each right knee disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current right knee disability is causally related to the Veteran's service.  

The examiner should comment as to what, if any, effect the Veteran's multiple in-service parachute jumps, had on his right knee disability.  

A rationale for all opinions should be provided.

2. The Veteran should be afforded an appropriate VA examination to determine whether or not a medical diagnosis of radiculopathy of the left lower extremity is warranted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Is a medical diagnosis of radiculopathy of the left lower extremity warranted?  If so, please provide an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current left lumbar radiculopathy is causally related to the Veteran's service.  

b. The examiner should provide an opinion as to whether any lumbar radiculopathy of the left lower extremity is associated with the herniated disc sustained during the Veteran's active duty service.  The examiner should comment as to what, if any, effect the Veteran's multiple in-service parachute jumps, had on any radiculopathy of the left lower extremity.  

      A rationale for all opinions should be provided.

3. In the interest of avoiding a further remand, the RO should review the medical opinions obtained and ensure that an adequate opinion with rationale has been offered as to each claimed disability. 

4. The RO should then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the RO must furnish the Veteran with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

